Exhibit 10(j)(v)


FIRST AMENDMENT TO THE
NORTHROP GRUMMAN
SUPPLEMENTAL PLAN 2
This amendment to the Northrop Grumman Supplemental Plan 2 (the “Plan”), amended
and restated effective as of January 1, 2014, is intended to reference the
Northrop Grumman Norden Systems Employee Retirement Plan (“Norden Salaried
Plan”) as a sub-plan of Northrop Grumman Retirement Plan “B” (“Plan B”) upon the
Norden Salaried Plan’s merger into Plan B effective as of midnight, December 31,
2017.
This amendment is effective December 31, 2017 and it replaces Section 1.12 with
the following:
1.12    Pension Plan.
(a)
The Northrop Grumman Pension Plan (subject to the special effective dates notes
below for the following merged plans)

◦
The Northrop Grumman Retirement Value Plan (effective as of January 1, 2000)

o
The Northrop Grumman Commercial Aircraft Division Salaried Retirement Plan
(effective as of July 1, 2000)

o
The Grumman Pension Plan (effective as of July 1, 2003)

(b)
The Northrop Grumman Electronic Systems - Space Division Consolidated Pension
Plan (effective as of October 22, 2001)

(c)
The Northrop Grumman Norden Systems Employee Retirement Plan, a sub-plan of
Northrop Grumman Retirement Plan “B” (effective as of midnight, December 31,
2017).

*    *    *
IN WITNESS WHEREOF, this Amendment is adopted and executed by the undersigned
duly authorized officer on the 20th day of December, 2017.
NORTHROP GRUMMAN CORPORATION


By: /s/ Denise M. Peppard    
Denise M. Peppard
Corporate Vice President and Chief Human
Resources Officer



